Citation Nr: 1730938	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  13-10 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah



THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) for the period from April 1, 2012 to April 30, 2012.



REPRESENTATION

The Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Foster, Associate Counsel



INTRODUCTION

The Veteran had active military service from June 1986 to June 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah. 

This matter was before the Board in July 2016, at which time the Board denied TDIU prior to April 1, 2012, and remanded the period from April 1, 2012 and thereafter to the RO for further development.  

Subsequent to the July 2016 Board remand, the RO issued a rating decision in January 2017, which granted TDIU effective May 1, 2012.  Therefore, before the Board remains only the period from April 1, 2012 to April 30, 2012, and the issue has been recharacterized accordingly.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

From April 1, 2012 to April 30, 2012, the Veteran was not rendered unable to obtain or maintain substantially gainful employment as a result of his service-connected disability. 


CONCLUSION OF LAW

The criteria for an award of a TDIU from April 1, 2012 to April 30, 2012 have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.16 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

VA's duty to notify was satisfied by a letter to the Veteran in July 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159.  

The Board also concludes VA's duty to assist has been satisfied.  VA obtained the Veteran's post-service medical records and Social Security Administration (SSA) records to assist in the development his claim.  Neither the Veteran nor his representative has claimed there are outstanding records.

VA also satisfied its duty to obtain medical examinations.  VA provided the Veteran multiple medical examinations with respect to his service-connected post traumatic stress disorder (PTSD).  In addition, pursuant to the July 2016 Board remand, the Veteran was afforded an October 2016 examination to address whether his service-connected disability renders him unable to secure or maintain substantially gainful employment.  The Board finds that the examinations and opinions, particularly when viewed in combination, are adequate and sufficient to decide the Veteran's claim.

In making this finding, the Board notes that, while it is necessary to have sufficient medical evidence to make an employability determination, the question of whether symptoms render a Veteran unemployable is a legal question for adjudicators, rather than a medical question for health care professionals.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) ("The medical examiner provides a disability evaluation and the rating specialist interprets medical reports in order to match the rating with the disability.") rev'd on other grounds sub nom. Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  The Board finds that the medical evidence currently of record is sufficient to make a legal determination in this case.  Geib v. Shinseki, 733 F.3d 1350, 1353-54 (Fed. Cir. 2013) (holding that, in a TDIU determination, "VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities"); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).

Neither the Veteran nor his representative has raised any other issues with the duty to assist.  See Scott, 789 F.3d at 1381; Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Legal Criteria and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  38 C.F.R. § 4.16(a), (b).

A threshold requirement for eligibility for a TDIU under 38 C.F.R. § 4.16(a) is that, if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

The Veteran contends that he cannot retain (maintain) substantially gainful employment due to his service-connected PTSD with major depressive disorder.  As an initial matter the Board finds that the Veteran meets the threshold requirement for eligibility for a TDIU under 38 C.F.R. § 4.16(a), as he has had at least one disability rated at 60 percent disabling for the entire period on appeal.  Specifically, the Veteran is service connected for PTSD, which has been evaluated at 70 percent disabling, effective March 24, 2009.  Thus, the Veteran had one disability rated at 60 percent from April 1, 2012 to April 30, 2012.  38 C.F.R. § 4.16(a).  

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3.

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991). 

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  38 C.F.R. § 4.17(a).

As mentioned, the ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib, 733 F.3d at 1354.
After reviewing all the evidence of record, the Board finds that the evidence is against a finding that the Veteran's service-connected disability prevented him from obtaining or maintaining substantially gainful employment from April 1, 2012 to April 30, 2012.  The evidence demonstrates that during this time, the Veteran was substantially gainfully employed, and was earning income well above the poverty threshold.

Specifically, evidence from the Veteran's employer indicates that the Veteran was employed until April 30, 2012.  In a VA Form 21-4192, submitted to VA and received in October 2012, the Veteran's employer listed the Veteran's dates of employment as July 7, 1997 to April 30, 2012, and that the "date last worked" was April 30, 2012.  The Form 21-4192 indicates that the Veteran earned $67,229.53 during the twelve months preceding the last date of employment, before deductions, worked 8 hours a day and 40 hours a week, and his last day of payment was May 5, 2012.  The Board notes that the Veteran's employer submitted a VA Form 21-4192 in September 2012 which reflects the Veteran received a higher rate of pay.  The Board has resolved doubt in favor of the Veteran and finds that he was paid at the rate indicated by the VA Form 21-4192 submitted in October since that is more favorable to him.  Notably, although there is a difference in the pay reported in the two Forms 21-4192s, both forms indicate that the Veteran stopped working on April 30, 2012 and that he worked 8 hours a day and 40 hours a week.  

The Board has considered the August 2013 Social Security Administration (SSA) Disability Determination and Transmittal records which determined that the Veteran was "disabled" as of April 1, 2012.  However, it is noted that given the different standards utilized by VA and SSA, VA is not bound by a SSA determination.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (although VA is required to consider the SSA's findings, the Board is not bound by the findings of disability and/or unemployability made by other agencies, including SSA).  Hence, the Board's conclusion is rendered independent of the SSA determination and based on a comprehensive review of the record. 

The Board has also considered the Veteran's representations.  For example, in the SSA Disability Report, the Veteran reported that he had to stop working on April 12, 2012.  However, the Board notes that the Veteran also stated that he couldn't remember the dates and he has a hard time remembering things, including the amount of money he made in 2012.  Given the Veteran's own indication that he is unsure of the dates of his employment, coupled with the objective evidence provided by his employer, the Board finds the April 30, 2012 date to be more determinative.

Although the disability rating of 70 percent is indicative of a severe overall disability picture, the evidence demonstrates that the Veteran was employed in a full time position from April 1, 2012 to April 30, 2012, and that position constitutes substantially gainful employment.  Therefore, the Board finds that the Veteran was not rendered unable to obtain or maintain substantially gainful employment due to the service-connected disability from April 1, 2012 to April 30, 2012.  Therefore, the Board finds that the criteria for a TDIU have not been met.  Accordingly, the claim for a TDIU, for the period from April 1, 2012 to April 30, 2012, is denied.


ORDER

For the appeal period from April 1, 2012 to April 30, 2012, a TDIU is denied



___________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


